                             Party Search Results


Search Criteria: Party Search; Date Filed (On or After): [10/01/2017]; Date Filed (On or Before): [10/12/2020];
Jurisdiction Type: [Civil]; Last Name: [Laufer]; First Name: [Deborah]; Party Role: [PLA]
Result Count: 501 (10 pages)
Current Page: 10

 Party Name             Case Number             Case Title             Court                   Date Filed         Date Closed
 Laufer, Deborah        1:2020cv02202           Laufer v. Art, LLC     Colorado District       07/27/2020
 (pla)                                                                 Court
 Laufer, Deborah        1:2020cv02224           Laufer v. Table        Colorado District       07/28/2020
 (pla)                                          Mountain Inn, Inc.     Court
 Laufer, Deborah        1:2020cv02236           Laufer v. Gravitas-    Colorado District       07/29/2020
 (pla)                                          2450 Larimer,          Court
                                                LLC.
 Laufer, Deborah        1:2020cv02253           Laufer v. Rabbit       Colorado District       07/30/2020
 (pla)                                          Ears Motel, Inc        Court
 Laufer, Deborah        1:2020cv02275           Laufer v. Nordic       Colorado District       08/03/2020         10/01/2020
 (pla)                                          Lodge LLC              Court
 Laufer, Deborah        1:2020cv02364           Laufer v. Denver       Colorado District       08/10/2020
 (pla)                                          Hotel Teatro, LLC      Court
 Laufer, Deborah        1:2020cv02368           Laufer v. 33247        Colorado District       08/10/2020
 (pla)                                          Hwy.72, LLC            Court
 Laufer, Deborah        1:2020cv02369           Laufer v. FOTM         Colorado District       08/10/2020
 (pla)                                          Acquisitions SPE,      Court
                                                LLC et al
 Laufer, Deborah        1:2020cv02403           Laufer v. Inn at       Colorado District       08/12/2020
 (pla)                                          Steamboat Owners       Court
                                                Association
 Laufer, Deborah        1:2020cv02404           Laufer v. NEDA         Colorado District       08/12/2020
 (pla)                                          Enterprise             Court
                                                Partnership
Party Name        Case Number     Case Title            Court               Date Filed   Date Closed
Laufer, Deborah   1:2020cv02405   Laufer v. 2500        Colorado District   08/12/2020
(pla)                             Arapahoe St LLC       Court
Laufer, Deborah   1:2020cv02425   Laufer v. Skyline     Colorado District   08/13/2020
(pla)                             Hospitality, Inc      Court
Laufer, Deborah   1:2020cv02434   Laufer v. Jade        Colorado District   08/13/2020
(pla)                             Mountain Lodging      Court
                                  Inc
Laufer, Deborah   1:2020cv02475   Laufer v. Looper et   Colorado District   08/18/2020
(pla)                             al                    Court
Laufer, Deborah   1:2020cv02492   Laufer v. Meepe       Colorado District   08/19/2020
(pla)                                                   Court
Laufer, Deborah   1:2020cv02555   Laufer et al v. Yun   Colorado District   08/25/2020
(pla)                             Sub et al             Court
Laufer, Deborah   1:2020cv02631   Laufer v. Sungwoo,    Colorado District   08/31/2020
(pla)                             Inc                   Court
Laufer, Deborah   3:2020cv01410   Laufer v. Ram         Connecticut         09/18/2020
(pla)                             Maruti LLC            District Court
Laufer, Deborah   3:2020cv01411   Laufer v. Aagna       Connecticut         09/18/2020
(pla)                             Hospitality LLC       District Court
Laufer, Deborah   3:2020cv00436   Laufer v. RMS         Connecticut         03/31/2020
(pla)                             Danbury 1 LLC et      District Court
                                  al
Laufer, Deborah   3:2020cv00445   Laufer v. Lake        Connecticut         04/01/2020   07/01/2020
(pla)                             Avenue Associates     District Court
                                  Inc
Laufer, Deborah   3:2020cv00446   Laufer v. Southport   Connecticut         04/01/2020
(pla)                             Investment LLC        District Court
Laufer, Deborah   3:2020cv00448   Laufer v. 441 Post    Connecticut         04/01/2020
(pla)                             Road LLC              District Court
Laufer, Deborah   3:2020cv00443   Laufer v. 4180        Connecticut         04/01/2020
(pla)                             Black Rock LLC        District Court
Party Name        Case Number     Case Title            Court            Date Filed   Date Closed
Laufer, Deborah   3:2020cv00447   Laufer v.             Connecticut      04/01/2020
(pla)                             Greenwich Harbor      District Court
                                  (DEL) LLC
Laufer, Deborah   3:2020cv00846   Laufer v. Lord        Connecticut      06/19/2020
(pla)                             Krishna LLC et al     District Court
Laufer, Deborah   3:2020cv00804   Laufer v. Fyoti       Connecticut      06/10/2020   07/31/2020
(pla)                                                   District Court
Laufer, Deborah   3:2020cv00861   Laufer v. Stratford   Connecticut      06/22/2020
(pla)                             Hotel Partners        District Court
                                  LLC
Laufer, Deborah   3:2020cv00862   Laufer v. Somnath     Connecticut      06/22/2020
(pla)                             Inc                   District Court
Laufer, Deborah   3:2020cv00883   Laufer v. Janki       Connecticut      06/25/2020
(pla)                             Shivam Krupa          District Court
                                  LLC
Laufer, Deborah   3:2020cv00941   Laufer v. Natrum      Connecticut      07/08/2020
(pla)                             Associates            District Court
Laufer, Deborah   3:2020cv00943   Laufer v. Ganesha     Connecticut      07/08/2020
(pla)                             Hospitality LLC       District Court
Laufer, Deborah   3:2020cv00945   Laufer v. Loeb &      Connecticut      07/08/2020   09/10/2020
(pla)                             Seiden LLC            District Court
Laufer, Deborah   3:2020cv01046   Laufer v. Windsor     Connecticut      07/23/2020
(pla)                             Hospitality LLC       District Court
Laufer, Deborah   3:2020cv01181   Laufer v. Inn at      Connecticut      08/14/2020
(pla)                             Fair eld Beach        District Court
                                  LLC
Laufer, Deborah   3:2020cv01183   Laufer v. 1114 JH     Connecticut      08/14/2020
(pla)                             LLC                   District Court
Laufer, Deborah   3:2020cv01188   Laufer v. SKDJ        Connecticut      08/15/2020
(pla)                             Hospitality LLC       District Court
Party Name        Case Number     Case Title              Court               Date Filed   Date Closed
Laufer, Deborah   3:2020cv01189   Laufer v. Sri Siddhi    Connecticut         08/16/2020
(pla)                             Vinayak Hotel           District Court
                                  Group LLC
Laufer, Deborah   3:2020cv01296   Laufer v. Raspberry     Connecticut         09/02/2020
(pla)                             Junction Holding        District Court
                                  LLC
Laufer, Deborah   3:2020cv01297   Laufer v. BRP           Connecticut         09/02/2020
(pla)                             Associates LLC          District Court
Laufer, Deborah   3:2020cv01323   Laufer v. 22650-        Connecticut         09/08/2020
(pla)                             2660 Berlin Tnpk        District Court
                                  LLC
Laufer, Deborah   3:2020cv01347   Laufer v. Cheshire      Connecticut         09/09/2020
(pla)                             Welcome Inn LLC         District Court
Laufer, Deborah   3:2020cv01438   Laufer v. Harbor Hill   Connecticut         09/23/2020
(pla)                             Marina Inc              District Court
Laufer, Deborah   3:2020cv01439   Laufer v. Whalers       Connecticut         09/24/2020
(pla)                             Inn Re LLC              District Court
Laufer, Deborah   3:2020cv01446   Laufer v.               Connecticut         09/24/2020
(pla)                             MFINN2013 LLC           District Court
LAUFER,           1:2020cv01192   LAUFER v. JETSET        District Of         05/07/2020   07/29/2020
DEBORAH (pla)                     HOSPITALITY,            Columbia District
                                  LLC                     Court
LAUFER,           1:2020cv01193   LAUFER v.               District Of         05/07/2020   08/10/2020
DEBORAH (pla)                     COLUMBIA                Columbia District
                                  REALTY VENTURE          Court
                                  LLC
LAUFER,           1:2020cv01194   LAUFER v.               District Of         05/07/2020   08/08/2020
DEBORAH (pla)                     GEORGETOWN              Columbia District
                                  WASHINGTON DC           Court
                                  INN LLC
LAUFER,           1:2020cv01508   LAUFER v. 29TH &        District Of         06/09/2020
DEBORAH (pla)                     K ASSOCIATES LP         Columbia District
                                  MATTHEWS CO             Court
Party Name             Case Number                  Case Title         Court               Date Filed          Date Closed
LAUFER,                1:2020cv01531                LAUFER v.          District Of         06/10/2020          08/31/2020
DEBORAH (pla)                                       HARVEST            Columbia District
                                                    ADVERTISING        Court
                                                    AGENCY INC
LAUFER,                1:2020cv01981                LAUFER v. HH       District Of         07/21/2020          09/28/2020
DEBORAH (pla)                                       MELROSE HOTEL      Columbia District
                                                    ASSOCIATES LP      Court
LAUFER,                1:2020cv02206                LAUFER v.          District Of         08/11/2020
DEBORAH (pla)                                       ALAMAC INC         Columbia District
                                                                       Court
LAUFER,                1:2020cv02207                LAUFER v. HH       District Of         08/11/2020
DEBORAH (pla)                                       CHURCHILL          Columbia District
                                                    HOTEL              Court
                                                    ASSOCIATES, L.P.
LAUFER,                1:2020cv02208                LAUFER v. R B      District Of         08/11/2020
DEBORAH (pla)                                       PROPERTIES INC     Columbia District
                                                                       Court




  PACER FAQ                                  Privacy & Security                 Contact Us                         Legacy PCL


             This site is maintained by the Administrative Of ce of                                     PACER Service Center
             the U.S. Courts on behalf of the Federal Judiciary.                                        (800) 676-6856
                                                                                                        pacer@psc.uscourts.gov
                             Party Search Results


Search Criteria: Party Search; Date Filed (On or After): [10/01/2017]; Date Filed (On or Before): [10/12/2020];
Jurisdiction Type: [Civil]; Last Name: [Laufer]; First Name: [Deborah]; Party Role: [PLA]
Result Count: 501 (10 pages)
Current Page: 10

 Party Name             Case Number             Case Title             Court                   Date Filed         Date Closed
 Laufer, Deborah        3:2019cv01330           Laufer v. Off the      Florida Middle          11/21/2019         04/02/2020
 (pla)                                          Dime Inc., et al.      District Court
 Laufer, Deborah        8:2020cv00615           Laufer v. EJRFA        Florida Middle          03/17/2020         04/10/2020
 (pla)                                          LLC                    District Court
 LAUFER,                1:2019cv00198           LAUFER v.              Florida Northern        10/16/2019         05/05/2020
 DEBORAH (pla)                                  KRISHNA                District Court
                                                RNS2005 INC
 LAUFER,                1:2019cv00200           LAUFER v.              Florida Northern        10/17/2019         09/25/2020
 DEBORAH (pla)                                  ARAPAN LLC             District Court
 LAUFER,                1:2019cv00201           LAUFER v. MSB          Florida Northern        10/17/2019         12/10/2019
 DEBORAH (pla)                                  HOTELS III LLC         District Court
 LAUFER,                1:2019cv00202           LAUFER v.              Florida Northern        10/17/2019         12/30/2019
 DEBORAH (pla)                                  ABJULHUSSEIN et        District Court
                                                al
 LAUFER,                1:2019cv00203           LAUFER v. KABIR        Florida Northern        10/17/2019         11/27/2019
 DEBORAH (pla)                                  INC et al              District Court
 LAUFER,                1:2019cv00204           LAUFER v.              Florida Northern        10/17/2019
 DEBORAH (pla)                                  ERSHCO LLC             District Court
 LAUFER,                1:2019cv00205           LAUFER v. KOMO,        Florida Northern        10/17/2019         01/10/2020
 DEBORAH (pla)                                  INC.                   District Court
 LAUFER,                1:2019cv00206           LAUFER v. OM           Florida Northern        10/17/2019         11/20/2019
 DEBORAH (pla)                                  MAA OM LLC et          District Court
                                                al
Party Name      Case Number     Case Title            Court              Date Filed   Date Closed
LAUFER,         1:2019cv00207   LAUFER v. OFF         Florida Northern   10/17/2019   11/20/2019
DEBORAH (pla)                   THE DIME INC et       District Court
                                al
LAUFER,         1:2019cv00208   LAUFER v. JAI         Florida Northern   10/18/2019   05/04/2020
DEBORAH (pla)                   BALAIJI INC           District Court
LAUFER,         1:2019cv00209   LAUFER v. KOMO,       Florida Northern   10/18/2019   11/20/2019
DEBORAH (pla)                   INC.                  District Court
LAUFER,         1:2019cv00224   LAUFER v. 201         Florida Northern   10/27/2019   02/11/2020
DEBORAH (pla)                   MIRACLE FWB           District Court
                                LLC
LAUFER,         1:2019cv00259   LAUFER et al v. B J   Florida Northern   11/12/2019   01/03/2020
DEBORAH (pla)                   HOSPITALITY           District Court
                                INC
LAUFER,         1:2019cv00260   LAUFER v.             Florida Northern   11/12/2019   07/17/2020
DEBORAH (pla)                   BLUEWATER BAY         District Court
                                HOTEL GROUP
                                LLC
LAUFER,         1:2019cv00261   LAUFER v. TAPPER      Florida Northern   11/12/2019   07/01/2020
DEBORAH (pla)                   & COMPANY             District Court
                                PROPERTIES
                                MANAGEMENT
                                INC et al
LAUFER,         1:2019cv00263   LAUFER v. BSREP       Florida Northern   11/12/2019   04/17/2020
DEBORAH (pla)                   II WS HOTEL TRS       District Court
                                SUB LLC et al
LAUFER,         1:2019cv00264   LAUFER v.             Florida Northern   11/12/2019   08/05/2020
DEBORAH (pla)                   HARIAUM               District Court
                                INVESTMENTS
                                INC
LAUFER,         1:2019cv00265   LAUFER v. AJ          Florida Northern   11/12/2019   02/18/2020
DEBORAH (pla)                   HOSPITALITY           District Court
                                FWB LLC
Party Name      Case Number     Case Title         Court              Date Filed   Date Closed
LAUFER,         1:2019cv00266   LAUFER v.          Florida Northern   11/12/2019   07/29/2020
DEBORAH (pla)                   BENNETT'S REEF     District Court
                                INC
LAUFER,         1:2019cv00267   LAUFER v. RESORT   Florida Northern   11/12/2019   03/10/2020
DEBORAH (pla)                   HOSPITALITY        District Court
                                ENTERPRISES
                                LTD
LAUFER,         1:2019cv00268   LAUFER v. THE      Florida Northern   11/12/2019   07/28/2020
DEBORAH (pla)                   FLAGLER OF ST.     District Court
                                AUGUSTINE LLC,
                                et al
LAUFER,         1:2019cv00269   LAUFER v. GULF     Florida Northern   11/12/2019   02/20/2020
DEBORAH (pla)                   WALTON, INC.       District Court
LAUFER,         1:2019cv00270   LAUFER v.          Florida Northern   11/12/2019   02/26/2020
DEBORAH (pla)                   RUDRAH LLC         District Court
LAUFER,         1:2019cv00274   LAUFER v. CAPE     Florida Northern   11/12/2019   12/10/2019
DEBORAH (pla)                   SAN BLAS BED       District Court
                                AND BREAKFAST
                                LLC
LAUFER,         1:2019cv00275   LAUFER v. PTW      Florida Northern   11/12/2019   04/08/2020
DEBORAH (pla)                   LLC                District Court
LAUFER,         1:2019cv00276   LAUFER v.          Florida Northern   11/12/2019   07/29/2020
DEBORAH (pla)                   BENNETT'S REEF     District Court
                                INC
LAUFER,         1:2019cv00277   LAUFER v.          Florida Northern   11/12/2019   01/07/2020
DEBORAH (pla)                   KRISHNA            District Court
                                VENTURES OF
                                PANAMA CITY
                                BEACH, LLC
LAUFER,         1:2019cv00278   LAUFER v. SHIVA    Florida Northern   11/13/2019   03/18/2020
DEBORAH (pla)                   HOTEL, INC et al   District Court
LAUFER,         1:2019cv00279   LAUFER v.          Florida Northern   11/13/2019   03/25/2020
DEBORAH (pla)                   ASHTON, LLP        District Court
Party Name      Case Number     Case Title         Court              Date Filed   Date Closed
LAUFER,         1:2019cv00280   LAUFER v. RELAX    Florida Northern   11/13/2019   02/05/2020
DEBORAH (pla)                   HOSPITALITY        District Court
                                LLC
LAUFER,         1:2019cv00281   LAUFER v. P & R    Florida Northern   11/13/2019   05/31/2020
DEBORAH (pla)                   HOSPITALITY        District Court
                                LLC
LAUFER,         1:2019cv00282   LAUFER v. J & K    Florida Northern   11/13/2019   04/01/2020
DEBORAH (pla)                   SAI HOSPITALITY    District Court
                                LLC
LAUFER,         1:2019cv00283   LAUFER v. BAY      Florida Northern   11/13/2019   04/23/2020
DEBORAH (pla)                   BEACH HOTEL        District Court
                                LLC
LAUFER,         5:2019cv00475   LAUFER v.          Florida Northern   11/12/2019   03/05/2020
DEBORAH (pla)                   PANAMA CITY        District Court
                                BEACH HOTEL
                                LLC
LAUFER,         1:2019cv00287   LAUFER v. CLUB     Florida Northern   11/19/2019
DEBORAH (pla)                   DESTIN             District Court
                                CONDOMINIUM
                                ASSOCIATION
                                INC
LAUFER,         3:2019cv04807   LAUFER v. SURTI    Florida Northern   11/21/2019   05/21/2020
DEBORAH (pla)                   INVESTMENT         District Court
LAUFER,         1:2019cv00291   LAUFER v. EJRFA    Florida Northern   11/22/2019   12/04/2019
DEBORAH (pla)                   LLC                District Court
LAUFER,         1:2019cv00292   LAUFER v.          Florida Northern   11/22/2019   03/16/2020
DEBORAH (pla)                   DOLPHIN COVE       District Court
                                INN INC
LAUFER,         1:2019cv00293   LAUFER v. GURU     Florida Northern   11/22/2019   07/01/2020
DEBORAH (pla)                   KRUPA INC          District Court
LAUFER,         1:2019cv00294   LAUFER v. SHREYA   Florida Northern   11/22/2019   05/04/2020
DEBORAH (pla)                   HOSPITALITY        District Court
                                INC
Party Name      Case Number     Case Title         Court              Date Filed   Date Closed
LAUFER,         1:2019cv00295   LAUFER v. SHIV     Florida Northern   11/22/2019
DEBORAH (pla)                   SHAKTI             District Court
                                HOSPITALITY
                                LLC
LAUFER,         1:2019cv00296   LAUFER v. ABEC     Florida Northern   11/22/2019
DEBORAH (pla)                   RESORT II LLC      District Court
LAUFER,         1:2019cv00297   LAUFER v. JAY      Florida Northern   11/22/2019
DEBORAH (pla)                   SHREE HARI         District Court
                                KRISHNA INC
LAUFER,         1:2019cv00298   LAUFER v. ASTHA    Florida Northern   11/22/2019   01/21/2020
DEBORAH (pla)                   LAXMI LLC          District Court
LAUFER,         1:2019cv00303   LAUFER v.          Florida Northern   11/25/2019   06/11/2020
DEBORAH (pla)                   HUGHES RESORT      District Court
                                INC
LAUFER,         1:2019cv00305   LAUFER v. TEMPLE   Florida Northern   11/26/2019   07/09/2020
DEBORAH (pla)                   HILL INC           District Court
LAUFER,         1:2019cv00306   LAUFER v.          Florida Northern   12/03/2019   06/11/2020
DEBORAH (pla)                   WOODSPRING         District Court
                                SUITES PANAMA
                                CITY LLC
LAUFER,         1:2019cv00308   LAUFER v. ROYA     Florida Northern   12/03/2019   12/04/2019
DEBORAH (pla)                   INTERNATIONAL      District Court
                                HOTEL
                                INVESTMENTS
                                LLC
LAUFER,         3:2019cv04868   LAUFER v. EJRFA    Florida Northern   11/22/2019   03/12/2020
DEBORAH (pla)                   LLC                District Court
LAUFER,         1:2019cv00311   LAUFER v. KUS-     Florida Northern   12/04/2019   04/07/2020
DEBORAH (pla)                   AMBA INC           District Court
LAUFER,         3:2019cv04885   LAUFER v. ROYA     Florida Northern   12/03/2019   08/18/2020
DEBORAH (pla)                   INTERNATIONAL      District Court
                                HOTEL
                                INVESTMENTS
                                LLC
Party Name             Case Number                  Case Title        Court              Date Filed          Date Closed
LAUFER,                1:2019cv00318                LAUFER v. PINE    Florida Northern   12/10/2019          02/19/2020
DEBORAH (pla)                                       FOREST            District Court
                                                    HOSPITALITY
                                                    INC




  PACER FAQ                                  Privacy & Security                Contact Us                        Legacy PCL


             This site is maintained by the Administrative Of ce of                                   PACER Service Center
             the U.S. Courts on behalf of the Federal Judiciary.                                      (800) 676-6856
                                                                                                      pacer@psc.uscourts.gov
                             Party Search Results


Search Criteria: Party Search; Date Filed (On or After): [10/01/2017]; Date Filed (On or Before): [10/12/2020];
Jurisdiction Type: [Civil]; Last Name: [Laufer]; First Name: [Deborah]; Party Role: [PLA]
Result Count: 501 (10 pages)
Current Page: 10

 Party Name             Case Number             Case Title             Court                   Date Filed         Date Closed
 LAUFER,                1:2019cv00326           LAUFER v.              Florida Northern        12/18/2019         06/08/2020
 DEBORAH (pla)                                  PIRATES BAY            District Court
                                                COMMUNITY
                                                ASS'N INC
 LAUFER,                1:2019cv00272           LAUFER v. SHAWN        Florida Northern        11/12/2019         12/10/2019
 DEBORAH (pla)                                  INVESTMENTS            District Court
                                                LLC
 LAUFER,                1:2019cv00273           LAUFER v.              Florida Northern        11/12/2019         11/18/2019
 DEBORAH (pla)                                  PANAMA CITY            District Court
                                                BEACH HOTEL
                                                LLC
 Laufer, Deborah        0:2018cv62191           Laufer v. Fox Rent     Florida Southern        09/17/2018         08/12/2019
 (pla)                                          A Car, Inc.            District Court
 Laufer, Deborah        0:2018cv62192           Laufer v. SIXT Rent    Florida Southern        09/17/2018         11/19/2018
 (pla)                                          A Car LLC              District Court
 Laufer, Deborah        0:2018cv61565           Laufer v. Roam         Florida Southern        07/10/2018         09/18/2018
 (pla)                                          Rental Car of Fort     District Court
                                                Lauderdale LLC
 Laufer, Deborah        0:2018cv61566           Laufer v.              Florida Southern        07/10/2018         09/17/2018
 (pla)                                          Advantage Opco,        District Court
                                                LLC
 Laufer, Deborah        0:2018cv61819           Laufer v. Northern     Florida Southern        08/07/2018         08/07/2018
 (pla)                                          Tool & Equipment       District Court
                                                Company, Inc.
Party Name        Case Number     Case Title           Court              Date Filed   Date Closed
Laufer, Deborah   0:2018cv61839   Laufer v. Northern   Florida Southern   08/08/2018   10/15/2018
(pla)                             Tool & Equipment     District Court
                                  Company, Inc.
Laufer, Deborah   0:2018cv62086   Laufer v. The Cato   Florida Southern   09/04/2018   05/02/2019
(pla)                             Corporation          District Court
Laufer, Deborah   0:2018cv62157   Laufer v. Skechers   Florida Southern   09/13/2018   10/24/2018
(pla)                             U.S.A., Inc          District Court
Laufer, Deborah   0:2018cv62159   Laufer v. BLUSH      Florida Southern   09/13/2018   03/12/2019
(pla)                             BOUTIQUE, INC.,      District Court
Laufer, Deborah   0:2018cv62305   Laufer v. Chico's    Florida Southern   09/27/2018   01/14/2019
(pla)                             FAS, Inc             District Court
Laufer, Deborah   0:2018cv62306   Laufer v. Rainbow    Florida Southern   09/27/2018   11/05/2018
(pla)                             USA, Inc             District Court
Laufer, Deborah   0:2018cv62390   Laufer v. Budget     Florida Southern   10/07/2018   01/18/2019
(pla)                             Rent A Car System,   District Court
                                  Inc.
Laufer, Deborah   0:2018cv62894   Laufer v. EAN        Florida Southern   11/29/2018   12/11/2018
(pla)                             Services LLC         District Court
Laufer, Deborah   0:2018cv62902   Laufer v. Alamo      Florida Southern   11/29/2018   12/11/2018
(pla)                             Rental (US) LLC      District Court
Laufer, Deborah   0:2018cv63043   Laufer v. Touch      Florida Southern   12/13/2018   05/16/2019
(pla)                             Dolls. LLC           District Court
LAUFER,           1:2020cv00046   LAUFER v.            Georgia Middle     03/12/2020   07/20/2020
DEBORAH (pla)                     CHANDAN INC          District Court
LAUFER,           1:2020cv00053   LAUFER v. VRAJ       Georgia Middle     03/26/2020
DEBORAH (pla)                     HOSPITALITY          District Court
                                  LLC
LAUFER,           1:2020cv00054   LAUFER v. SHAH       Georgia Middle     03/26/2020
DEBORAH (pla)                                          District Court
LAUFER,           1:2020cv00055   LAUFER v. SANGI      Georgia Middle     03/26/2020
DEBORAH (pla)                     LLC                  District Court
Party Name        Case Number     Case Title           Court              Date Filed   Date Closed
LAUFER,           1:2020cv00056   LAUFER v. AUM        Georgia Middle     03/27/2020   05/28/2020
DEBORAH (pla)                     LLC                  District Court
LAUFER,           1:2020cv00059   LAUFER v. HJL        Georgia Middle     04/03/2020
DEBORAH (pla)                     HOSPITALITY,         District Court
                                  LLC
LAUFER,           1:2020cv00084   LAUFER v. KRISHI     Georgia Middle     05/07/2020   08/20/2020
DEBORAH (pla)                     INVESTMENT           District Court
                                  LLC
LAUFER,           1:2020cv00085   LAUFER v.            Georgia Middle     05/07/2020   09/09/2020
DEBORAH (pla)                     NARAYAN              District Court
                                  ALBANY HOTEL
                                  LLC
LAUFER,           5:2020cv00314   LAUFER v.            Georgia Middle     08/11/2020
DEBORAH (pla)                     HASMUKH H            District Court
                                  PATEL
LAUFER,           4:2020cv00194   LAUFER v.            Georgia Middle     08/19/2020
DEBORAH (pla)                     KRISHNA LLC          District Court
LAUFER,           5:2020cv00326   LAUFER v. ISH        Georgia Middle     08/19/2020
DEBORAH (pla)                     PROPERTIES LLC       District Court
LAUFER,           5:2020cv00381   LAUFER v.            Georgia Middle     09/30/2020
DEBORAH (pla)                     BHARAT & JAGU        District Court
                                  LLC
Laufer, Deborah   1:2019cv05134   Laufer v. AD1        Georgia Northern   11/13/2019   04/22/2020
(pla)                             Atlanta LS Hotels    District Court
                                  De, LLC
Laufer, Deborah   1:2019cv05133   Laufer v. Imperial   Georgia Northern   11/13/2019   02/10/2020
(pla)                             Investments          District Court
                                  Doraville, Inc.
Laufer, Deborah   1:2019cv05443   Laufer v. Emory      Georgia Northern   12/02/2019   01/21/2020
(pla)                             University           District Court
Laufer, Deborah   1:2019cv05444   Laufer v. Hare       Georgia Northern   12/02/2019   02/19/2020
(pla)                             Krishna Tucker       District Court
                                  Hotel LLC
Party Name        Case Number     Case Title            Court              Date Filed   Date Closed
Laufer, Deborah   1:2019cv05445   Laufer v. Ayyappa     Georgia Northern   12/02/2019
(pla)                             LLC                   District Court
Laufer, Deborah   1:2019cv05446   Laufer v. Northlake   Georgia Northern   12/02/2019   08/04/2020
(pla)                             Hotel Investors,      District Court
                                  LLC
Laufer, Deborah   1:2019cv05448   Laufer v. DPSG,       Georgia Northern   12/02/2019   02/19/2020
(pla)                             LLC                   District Court
Laufer, Deborah   1:2019cv05451   Laufer v. AG-P        Georgia Northern   12/02/2019   02/03/2020
(pla)                             Atlanta Perimeter     District Court
                                  Owner, L.L.C.
Laufer, Deborah   1:2019cv05447   Laufer vs. CIS        Georgia Northern   12/02/2019   02/18/2020
(pla)                             Marietta, LLC         District Court
Laufer, Deborah   1:2019cv05691   Laufer v. Harmony     Georgia Northern   12/19/2019   04/28/2020
(pla)                             Group Canton          District Court
                                  LLC
Laufer, Deborah   1:2019cv05693   Laufer v.             Georgia Northern   12/19/2019   07/13/2020
(pla)                             J.J.T.Management      District Court
                                  Holding
                                  Services,LLC
Laufer, Deborah   1:2019cv05696   Laufer v. Ayra        Georgia Northern   12/19/2019   03/04/2020
(pla)                             Hotels LLC            District Court
Laufer, Deborah   1:2019cv05697   Laufer v. SIS         Georgia Northern   12/19/2019   02/14/2020
(pla)                             Kennesaw LLC          District Court
Laufer, Deborah   1:2019cv05695   Laufer v. 6286        Georgia Northern   12/19/2019   06/23/2020
(pla)                             Riverdale Kamla,      District Court
                                  LLC
Laufer, Deborah   1:2019cv05694   Laufer v. Rena GA     Georgia Northern   12/19/2019
(pla)                             LLC                   District Court
Laufer, Deborah   1:2019cv05692   Laufer v. SM2 LLC     Georgia Northern   12/19/2019   04/16/2020
(pla)                                                   District Court
Laufer, Deborah   1:2020cv00132   Laufer v. Ambaji      Georgia Northern   01/10/2020   02/10/2020
(pla)                             South LLC             District Court
Party Name             Case Number                  Case Title            Court              Date Filed          Date Closed
Laufer, Deborah        1:2020cv00133                Laufer v. Shree SAI   Georgia Northern   01/10/2020          03/17/2020
(pla)                                               Hotel LLC             District Court
Laufer, Deborah        2:2020cv00011                Laufer v. Highland    Georgia Northern   01/14/2020          02/24/2020
(pla)                                               Lodging LLC           District Court
Laufer, Deborah        2:2020cv00028                Laufer v. Hayser      Georgia Northern   02/12/2020          04/27/2020
(pla)                                               Hotels LLC            District Court
Laufer, Deborah        2:2020cv00029                Laufer v. Umrakh      Georgia Northern   02/12/2020          05/12/2020
(pla)                                               LLC                   District Court
Laufer, Deborah        2:2020cv00030                Laufer v. Rhea        Georgia Northern   02/12/2020          05/08/2020
(pla)                                               Management LLC        District Court
Laufer, Deborah        4:2020cv00030                Laufer v. Love's      Georgia Northern   02/12/2020          03/17/2020
(pla)                                               Hospitality LLC       District Court
Laufer, Deborah        2:2020cv00031                Laufer v. B & BH      Georgia Northern   02/12/2020          05/04/2020
(pla)                                               LLC                   District Court




  PACER FAQ                                  Privacy & Security                   Contact Us                         Legacy PCL


             This site is maintained by the Administrative Of ce of                                       PACER Service Center
             the U.S. Courts on behalf of the Federal Judiciary.                                          (800) 676-6856
                                                                                                          pacer@psc.uscourts.gov
                             Party Search Results


Search Criteria: Party Search; Date Filed (On or After): [10/01/2017]; Date Filed (On or Before): [10/12/2020];
Jurisdiction Type: [Civil]; Last Name: [Laufer]; First Name: [Deborah]; Party Role: [PLA]
Result Count: 501 (10 pages)
Current Page: 10

 Party Name             Case Number             Case Title             Court                   Date Filed         Date Closed
 Laufer, Deborah        2:2020cv00032           Laufer v. MCK          Georgia Northern        02/12/2020         06/04/2020
 (pla)                                          Hospitality Group,     District Court
                                                LLC
 Laufer, Deborah        3:2020cv00024           Laufer v. SRI SAVA     Georgia Northern        02/12/2020         04/24/2020
 (pla)                                          Hospitality LLC        District Court
 Laufer, Deborah        2:2020cv00033           Laufer v.              Georgia Northern        02/12/2020         06/29/2020
 (pla)                                          Neelakanth             District Court
                                                Enterprises Inc
 Laufer, Deborah        3:2020cv00025           Laufer v. AMAR of      Georgia Northern        02/12/2020         03/12/2020
 (pla)                                          Coweta, Inc.           District Court
 Laufer, Deborah        2:2020cv00034           Laufer v. Ritnes       Georgia Northern        02/12/2020         05/12/2020
 (pla)                                          Inc                    District Court
 Laufer, Deborah        2:2020cv00035           Laufer v. Spectrum     Georgia Northern        02/12/2020         03/26/2020
 (pla)                                          Management Inc         District Court
 Laufer, Deborah        3:2020cv00026           Laufer v. APU, Inc.    Georgia Northern        02/12/2020         03/18/2020
 (pla)                                                                 District Court
 Laufer, Deborah        4:2020cv00032           Laufer v. Laxmiben     Georgia Northern        02/12/2020
 (pla)                                          Champaklal LLC         District Court
 Laufer, Deborah        1:2020cv00652           Laufer v. Ketan        Georgia Northern        02/12/2020         03/23/2020
 (pla)                                          Inc.                   District Court
 Laufer, Deborah        1:2020cv00663           Laufer v. Glenwood     Georgia Northern        02/12/2020         05/18/2020
 (pla)                                          Hospitality LLC        District Court
 Laufer, Deborah        1:2020cv00653           Laufer v. Busbee       Georgia Northern        02/12/2020         07/15/2020
 (pla)                                          Properties LLC         District Court
Party Name        Case Number     Case Title           Court              Date Filed   Date Closed
Laufer, Deborah   1:2020cv00655   Laufer v.            Georgia Northern   02/12/2020   08/12/2020
(pla)                             Woodspring Suites    District Court
                                  Atlanta Chamblee
                                  LLC
Laufer, Deborah   1:2020cv00657   Laufer v. P & S      Georgia Northern   02/12/2020   03/16/2020
(pla)                             Hospitality LLC      District Court
Laufer, Deborah   1:2020cv00658   Laufer v. Smart      Georgia Northern   02/12/2020   03/23/2020
(pla)                             Hotels Georgia       District Court
                                  LLC
Laufer, Deborah   1:2020cv00662   Laufer v. HK Group   Georgia Northern   02/13/2020   04/10/2020
(pla)                             of CO Inc            District Court
Laufer, Deborah   1:2020cv00677   Laufer v. Omkar      Georgia Northern   02/13/2020   04/09/2020
(pla)                             Enterprises Inc      District Court
Laufer, Deborah   1:2020cv00659   Laufer v. Naseeb     Georgia Northern   02/12/2020   06/02/2020
(pla)                             Investments Inc      District Court
Laufer, Deborah   2:2020cv00041   Laufer v. OM Guru    Georgia Northern   02/18/2020   05/08/2020
(pla)                             LLC                  District Court
Laufer, Deborah   2:2020cv00042   Laufer v. N & N      Georgia Northern   02/18/2020   03/16/2020
(pla)                             Hospitality LLC      District Court
Laufer, Deborah   3:2020cv00029   Laufer v Vishnu      Georgia Northern   02/18/2020   07/24/2020
(pla)                             Hospitality LLC      District Court
Laufer, Deborah   1:2020cv00740   Laufer v.            Georgia Northern   02/18/2020   03/24/2020
(pla)                             Douglasville         District Court
                                  Hospitality, Inc.
Laufer, Deborah   1:2020cv00743   Laufer v. Shah       Georgia Northern   02/18/2020   03/16/2020
(pla)                             Hospitality LLC      District Court
Laufer, Deborah   1:2020cv00745   Laufer v.            Georgia Northern   02/18/2020
(pla)                             Khamlai5169          District Court
                                  Lodging LLC
Laufer, Deborah   1:2020cv00741   Laufer vs. Werner    Georgia Northern   02/18/2020   04/28/2020
(pla)                             Enterprises, Inc.    District Court
Party Name        Case Number     Case Title             Court              Date Filed   Date Closed
Laufer, Deborah   1:2020cv00747   Laufer v. Eagle        Georgia Northern   02/18/2020   03/24/2020
(pla)                             Investments of         District Court
                                  Stone Mountain
Laufer, Deborah   1:2020cv00742   Laufer v. Aditi        Georgia Northern   02/18/2020   05/05/2020
(pla)                             Hospitality, LLC       District Court
Laufer, Deborah   1:2020cv00749   Laufer v. Hilltop      Georgia Northern   02/18/2020   05/19/2020
(pla)                             Hospitality Inc        District Court
Laufer, Deborah   1:2020cv03317   Laufer v. Jay Sai      Georgia Northern   08/11/2020
(pla)                             Ganesh LLC             District Court
Laufer, Deborah   4:2020cv00189   Laufer v. Five Star    Georgia Northern   08/19/2020   09/29/2020
(pla)                             Hospitality LLC        District Court
Laufer, Deborah   1:2020cv03434   Laufer v. J and J      Georgia Northern   08/19/2020
(pla)                             Hotels LLC             District Court
Laufer, Deborah   2:2020cv00230   Laufer v. Disha &      Georgia Northern   09/30/2020
(pla)                             Piya Hospitality       District Court
                                  LLC
Laufer, Deborah   3:2020cv00035   Laufer v. Raghav       Georgia Southern   05/07/2020
(pla)                             Enterprice Inc         District Court
Laufer, Deborah   1:2020cv00072   Laufer v. Southern     Georgia Southern   05/27/2020   10/06/2020
(pla)                             Stay, LLC              District Court
Laufer, Deborah   3:2020cv00038   Laufer v. Chaolma      Georgia Southern   05/27/2020   07/30/2020
(pla)                             Hotels LLC et al       District Court
Laufer, Deborah   5:2020cv00075   Laufer v. Esha         Georgia Southern   06/10/2020   09/09/2020
(pla)                             Motel Corp             District Court
Laufer, Deborah   3:2020cv00039   Laufer v. Shantee      Georgia Southern   06/10/2020   08/05/2020
(pla)                             Hospitality LLC        District Court
Laufer, Deborah   6:2020cv00058   Laufer v. Patel et     Georgia Southern   06/10/2020
(pla)                             al                     District Court
Laufer, Deborah   6:2020cv00062   Laufer v. VRSAD        Georgia Southern   07/06/2020
(pla)                             Lodging Inc            District Court
Laufer, Deborah   4:2020cv00147   Laufer v. Richmond     Georgia Southern   07/06/2020   10/07/2020
(pla)                             Hill Hospitality Inc   District Court
Party Name        Case Number     Case Title            Court              Date Filed   Date Closed
Laufer, Deborah   6:2020cv00069   Laufer v. MAA,        Georgia Southern   07/21/2020
(pla)                             LLC                   District Court
Laufer, Deborah   1:2020cv00114   Laufer v. Bhole       Georgia Southern   08/11/2020   09/17/2020
(pla)                             Shankar, Inc.         District Court
Laufer, Deborah   5:2020cv00102   Laufer v. Ohm Shiv    Georgia Southern   08/11/2020
(pla)                             Ganesh Inc.           District Court
Laufer, Deborah   3:2020cv00052   Laufer v. PSNVR       Georgia Southern   08/11/2020
(pla)                             LLC                   District Court
Laufer, Deborah   1:2020cv00116   Laufer v. Shank       Georgia Southern   08/19/2020
(pla)                             Inc                   District Court
Laufer, Deborah   2:2020cv00103   Laufer v. Triple W.   Georgia Southern   09/30/2020
(pla)                             Hospitality, LLC et   District Court
                                  al
Laufer, Deborah   1:2020cv01230   Laufer v. Gajanand    Illinois Central   06/16/2020   07/07/2020
(pla)                             Corporation           District Court
Laufer, Deborah   3:2020cv03149   Laufer v. Q Ill       Illinois Central   06/16/2020
(pla)                             Development LLC       District Court
Laufer, Deborah   3:2020cv03191   Laufer v. Great       Illinois Central   07/30/2020
(pla)                             River Hospitality,    District Court
                                  LLC
Laufer, Deborah   2:2020cv02219   Laufer v. D D S       Illinois Central   07/30/2020
(pla)                             Entertain Inc         District Court
Laufer, Deborah   3:2020cv03199   Laufer v. North eld   Illinois Central   08/05/2020
(pla)                             Center, Inc.          District Court
Laufer, Deborah   3:2020cv03200   Laufer v. Lodging     Illinois Central   08/05/2020
(pla)                             Enterprises of        District Court
                                  Spring eld, LLC
Laufer, Deborah   3:2020cv03213   Laufer v.             Illinois Central   08/20/2020
(pla)                             Champaign Hotel       District Court
                                  Ventures, LLC
Laufer, Deborah   2:2020cv02240   Laufer v. Lakeview    Illinois Central   08/20/2020
(pla)                             Hospitality LLC       District Court
Party Name             Case Number                  Case Title              Court              Date Filed          Date Closed
Laufer, Deborah        3:2020cv03217                Laufer v. D.I. Hotels   Illinois Central   08/24/2020
(pla)                                               Corp.                   District Court




  PACER FAQ                                  Privacy & Security                       Contact Us                       Legacy PCL


             This site is maintained by the Administrative Of ce of                                         PACER Service Center
             the U.S. Courts on behalf of the Federal Judiciary.                                            (800) 676-6856
                                                                                                            pacer@psc.uscourts.gov
                             Party Search Results


Search Criteria: Party Search; Date Filed (On or After): [10/01/2017]; Date Filed (On or Before): [10/12/2020];
Jurisdiction Type: [Civil]; Last Name: [Laufer]; First Name: [Deborah]; Party Role: [PLA]
Result Count: 501 (10 pages)
Current Page: 10

 Party Name             Case Number             Case Title              Court                  Date Filed         Date Closed
 Laufer, Deborah        3:2020cv03218           Laufer v. PPVV          Illinois Central       08/24/2020
 (pla)                                          Hospitality             District Court
                                                Corporation
 Laufer, Deborah        3:2020cv03237           Laufer v. T & C Inn     Illinois Central       09/14/2020
 (pla)                                          LLC                     District Court
 Laufer, Deborah        1:2020cv03519           Laufer v. North         Illinois Northern      06/16/2020
 (pla)                                          Aurora Hotel, LLC       District Court
 Laufer, Deborah        1:2020cv03524           Laufer v.               Illinois Northern      06/16/2020         09/17/2020
 (pla)                                          Mahakrupa, Inc.         District Court
 Laufer, Deborah        1:2020cv03526           Laufer v. Vrajdham      Illinois Northern      06/16/2020         07/21/2020
 (pla)                                          Corp.                   District Court
 Laufer, Deborah        1:2020cv03527           Laufer v. M.J.L.S.T.,   Illinois Northern      06/16/2020
 (pla)                                          LLC                     District Court
 Laufer, Deborah        1:2020cv03529           Laufer v. Daniels       Illinois Northern      06/16/2020         09/24/2020
 (pla)                                                                  District Court
 Laufer, Deborah        1:2020cv03964           Laufer v. Gajanand      Illinois Northern      07/07/2020
 (pla)                                          Corporation             District Court
 Laufer, Deborah        1:2020cv04259           Laufer v. OM            Illinois Northern      07/20/2020         09/04/2020
 (pla)                                          Shivaya LLC             District Court
 Laufer, Deborah        1:2020cv04347           Unknown v.              Illinois Northern      07/23/2020         08/05/2020
 (pla)                                          Unknown                 District Court
 Laufer, Deborah        1:2020cv04376           Unknown v.              Illinois Northern      07/27/2020         08/06/2020
 (pla)                                          Unknown                 District Court
Party Name        Case Number     Case Title             Court               Date Filed   Date Closed
Laufer, Deborah   1:2020cv04378   Laufer et al           Illinois Northern   07/27/2020   09/24/2020
(pla)                                                    District Court
Laufer, Deborah   1:2020cv04593   Laufer v. 233 E        Illinois Northern   08/05/2020
(pla)                             Ontario Hotel          District Court
                                  Propco LLC
Laufer, Deborah   1:2020cv04594   Laufer v. ESA P        Illinois Northern   08/05/2020
(pla)                             Portfolio L.L.C.       District Court
Laufer, Deborah   1:2020cv04712   Laufer v. North        Illinois Northern   08/11/2020   10/06/2020
(pla)                             Chicago                District Court
                                  Development
                                  Limited
Laufer, Deborah   1:2020cv04959   Laufer v. SHC          Illinois Northern   08/24/2020
(pla)                             Columbus Drive,        District Court
                                  LLC
Laufer, Deborah   1:2020cv04961   Laufer v. Hayosha,     Illinois Northern   08/24/2020   08/30/2020
(pla)                             Inc.                   District Court
Laufer, Deborah   1:2020cv05364   Laufer v. Surf         Illinois Northern   09/10/2020
(pla)                             Hotels                 District Court
                                  Investments,
                                  L.L.C.
Laufer, Deborah   1:2020cv05434   Laufer v. ESA P        Illinois Northern   09/14/2020
(pla)                             Portfolio L.L.C.       District Court
Laufer, Deborah   3:2020cv00576   Laufer v. Kalpana,     Illinois Southern   06/16/2020
(pla)                             Inc.                   District Court
Laufer, Deborah   3:2020cv00577   Laufer v. Patel et     Illinois Southern   06/16/2020   08/13/2020
(pla)                             al                     District Court
Laufer, Deborah   3:2020cv00756   Laufer v. JP Hotels,   Illinois Southern   08/05/2020
(pla)                             Inc.                   District Court
Laufer, Deborah   3:2020cv00757   Laufer v. Mansi and    Illinois Southern   08/05/2020
(pla)                             Sanket, Inc.           District Court
Laufer, Deborah   3:2020cv00758   Laufer v. Cripe        Illinois Southern   08/05/2020
(pla)                                                    District Court
Party Name        Case Number     Case Title             Court               Date Filed   Date Closed
Laufer, Deborah   3:2020cv00760   Laufer v. Hiway        Illinois Southern   08/05/2020
(pla)                             House, Inc.            District Court
Laufer, Deborah   3:2020cv00885   Laufer v. Hayosha,     Illinois Southern   09/01/2020
(pla)                             Inc.                   District Court
Laufer, Deborah   3:2020cv01044   Laufer v. Bradley et   Illinois Southern   10/02/2020
(pla)                             al                     District Court
Laufer, Deborah   2:2020cv00301   Laufer v. SRO Hotel    Indiana Northern    08/17/2020
(pla)                             LLC                    District Court
Laufer, Deborah   2:2020cv00302   Laufer v.              Indiana Northern    08/17/2020
(pla)                             Narnarayan Real        District Court
                                  Estate LLC
Laufer, Deborah   2:2020cv00320   Laufer v. Patel et     Indiana Northern    09/03/2020
(pla)                             al                     District Court
Laufer, Deborah   2:2020cv00321   Laufer v Udeep         Indiana Northern    09/03/2020
(pla)                             Hospitality            District Court
Laufer, Deborah   2:2020cv00322   Laufer v. Varsity      Indiana Northern    09/03/2020
(pla)                             Clubs of America -     District Court
                                  South Bend
                                  Chapter Inc
Laufer, Deborah   3:2020cv30034   Laufer v. Berkshire    Massachusetts       03/05/2020
(pla)                             Inn, LLC               District Court
Laufer, Deborah   3:2020cv30037   Laufer v. Genesis of   Massachusetts       03/05/2020   07/15/2020
(pla)                             Lee, Inc.              District Court
Laufer, Deborah   3:2020cv30039   Laufer v. Riddhi BR,   Massachusetts       03/09/2020
(pla)                             LLC                    District Court
Laufer, Deborah   3:2020cv30040   Laufer v. Shree        Massachusetts       03/09/2020
(pla)                             Hospitality, LLC       District Court
Laufer, Deborah   3:2020cv30044   Laufer v. Siddhi,      Massachusetts       03/09/2020
(pla)                             Inc.                   District Court
Laufer, Deborah   3:2020cv30033   Laufer v. The Lenox    Massachusetts       03/03/2020   05/19/2020
(pla)                             Inn, Inc.              District Court
Party Name        Case Number     Case Title             Court               Date Filed   Date Closed
Laufer, Deborah   3:2020cv30051   Laufer v. Meena        Massachusetts       04/01/2020
(pla)                             Corporation            District Court
Laufer, Deborah   3:2020cv30057   Laufer v. Bravo,       Massachusetts       04/14/2020
(pla)                             LLC                    District Court
Laufer, Deborah   3:2020cv30071   Laufer v. Butternut,   Massachusetts       05/19/2020
(pla)                             LLC                    District Court
Laufer, Deborah   3:2020cv30072   Laufer v. Willows      Massachusetts       05/19/2020
(pla)                             Motel, LLC             District Court
Laufer, Deborah   3:2020cv30073   Laufer v. Gangama,     Massachusetts       05/20/2020   06/26/2020
(pla)                             Inc.                   District Court
Laufer, Deborah   3:2020cv30075   Laufer v. Limra        Massachusetts       05/21/2020
(pla)                             Realty, LLC            District Court
Laufer, Deborah   3:2020cv30082   Laufer v. Toole        Massachusetts       06/08/2020
(pla)                             Properties 2002,       District Court
                                  Inc.
Laufer, Deborah   3:2020cv30086   Laufer v. Berkshire    Massachusetts       06/13/2020
(pla)                             Resorts, LLC           District Court
Laufer, Deborah   3:2020cv30087   Laufer v. Pratik-      Massachusetts       06/15/2020
(pla)                             Sonam                  District Court
                                  Corporation
Laufer, Deborah   1:2020cv01326   Laufer v. Desai        Maryland District   05/27/2020
(pla)                                                    Court
Laufer, Deborah   1:2020cv01327   Laufer v. Hampden      Maryland District   05/27/2020   08/14/2020
(pla)                             Investment             Court
                                  Properties LLC
Laufer, Deborah   8:2020cv01328   Laufer v. Agasi        Maryland District   05/27/2020   08/25/2020
(pla)                             Lodging Inc.           Court
Laufer, Deborah   1:2020cv01971   Laufer v. Shri         Maryland District   07/02/2020   08/25/2020
(pla)                             Sudha Devi LLC         Court
Laufer, Deborah   1:2020cv01972   Laufer v. Columbia     Maryland District   07/02/2020   08/21/2020
(pla)                             Lodging Inc.           Court
Party Name             Case Number                  Case Title            Court               Date Filed          Date Closed
Laufer, Deborah        1:2020cv01973                Laufer v. Bre/Esa P   Maryland District   07/03/2020
(pla)                                               Portfolio, LLC        Court
Laufer, Deborah        8:2020cv01974                Laufer v. Ft. Meade   Maryland District   07/03/2020
(pla)                                               Hospitality, LLC      Court




  PACER FAQ                                  Privacy & Security                    Contact Us                         Legacy PCL


             This site is maintained by the Administrative Of ce of                                        PACER Service Center
             the U.S. Courts on behalf of the Federal Judiciary.                                           (800) 676-6856
                                                                                                           pacer@psc.uscourts.gov
                             Party Search Results


Search Criteria: Party Search; Date Filed (On or After): [10/01/2017]; Date Filed (On or Before): [10/12/2020];
Jurisdiction Type: [Civil]; Last Name: [Laufer]; First Name: [Deborah]; Party Role: [PLA]
Result Count: 501 (10 pages)
Current Page: 10

 Party Name             Case Number             Case Title             Court                   Date Filed         Date Closed
 Laufer, Deborah        1:2020cv02119           Laufer v. Prestige     Maryland District       07/21/2020
 (pla)                                          Hospitality Group,     Court
                                                LLC
 Laufer, Deborah        1:2020cv02135           Laufer v. Jessup QI,   Maryland District       07/21/2020         10/09/2020
 (pla)                                          LLC                    Court
 Laufer, Deborah        1:2020cv02136           Laufer v. Naranda      Maryland District       07/21/2020
 (pla)                                          Hotels, LLC            Court
 Laufer, Deborah        8:2020cv02325           Laufer v. Richbell     Maryland District       08/11/2020
 (pla)                                          Carrollton, LLC        Court
 Laufer, Deborah        8:2020cv02394           Laufer v. 2            Maryland District       08/19/2020
 (pla)                                          Research Court         Court
                                                LLC
 LAUFER,                1:2020cv00340           LAUFER v.              Maine District          09/24/2020
 DEBORAH (pla)                                  WHITMAN FAMILY         Court
                                                LLC
 LAUFER,                1:2020cv00341           LAUFER v. MHMHP        Maine District          09/24/2020
 DEBORAH (pla)                                  INC                    Court
 LAUFER,                1:2020cv00342           LAUFER v. MIGIS        Maine District          09/24/2020
 DEBORAH (pla)                                  HOTEL GROUP            Court
                                                LLC
 LAUFER,                1:2020cv00343           LAUFER v. MHMHP        Maine District          09/24/2020         09/24/2020
 DEBORAH (pla)                                  INC                    Court
 LAUFER,                2:2020cv00344           LAUFER v.              Maine District          09/24/2020
 DEBORAH (pla)                                  ACHESON HOTELS         Court
                                                LLC
Party Name      Case Number     Case Title         Court                 Date Filed   Date Closed
LAUFER,         2:2020cv00345   LAUFER v. GIRI     Maine District        09/24/2020
DEBORAH (pla)                   HOTELS LLC         Court
LAUFER,         2:2020cv00346   LAUFER v. INN AT   Maine District        09/24/2020
DEBORAH (pla)                   ST JOHN            Court
LAUFER,         3:2020cv05609   LAUFER v.          New Jersey District   05/06/2020   07/09/2020
DEBORAH (pla)                   BHUMINA LLC        Court
LAUFER,         1:2020cv05644   LAUFER v. DPPRJ    New Jersey District   05/07/2020   08/06/2020
DEBORAH (pla)                   HOSPITALITY,       Court
                                LLC
LAUFER,         1:2020cv05648   LAUFER v. AARK     New Jersey District   05/07/2020
DEBORAH (pla)                   HOSPITALITY        Court
                                HOLDING, LLC
LAUFER,         3:2020cv05649   LAUFER v. EXIT 8   New Jersey District   05/07/2020
DEBORAH (pla)                   LAND, LLC          Court
LAUFER,         3:2020cv05900   LAUFER v.          New Jersey District   05/14/2020   06/19/2020
DEBORAH (pla)                   BHUMINA LLC        Court
LAUFER,         1:2020cv06437   LAUFER v. BANSRI   New Jersey District   05/27/2020   08/27/2020
DEBORAH (pla)                   HOSPITALITY,       Court
                                LLC
LAUFER,         1:2020cv06438   LAUFER v. BUENA    New Jersey District   05/27/2020
DEBORAH (pla)                   MOTEL CORP         Court
LAUFER,         2:2020cv07035   LAUFER v. NAKSH    New Jersey District   06/09/2020   08/27/2020
DEBORAH (pla)                   LLC                Court
LAUFER,         2:2020cv07085   LAUFER v.          New Jersey District   06/10/2020   08/26/2020
DEBORAH (pla)                   MINERALS           Court
                                RESORT & SPA
                                SPE LLC
LAUFER,         2:2020cv08218   LAUFER v.          New Jersey District   07/03/2020   08/27/2020
DEBORAH (pla)                   LAKHANI            Court
                                ASSOCIATES LLC
Party Name        Case Number     Case Title             Court                 Date Filed   Date Closed
LAUFER,           2:2020cv08219   LAUFER v. DC           New Jersey District   07/03/2020   08/21/2020
DEBORAH (pla)                     HOSPITALITY            Court
                                  SOUTH
                                  PLAINFIELD LLC
LAUFER,           3:2020cv08225   LAUFER v.        New Jersey District         07/04/2020
DEBORAH (pla)                     INTERCONTINENTAL Court
                                  HOTELS GROUP
LAUFER,           3:2020cv09193   LAUFER v.              New Jersey District   07/21/2020
DEBORAH (pla)                     EXTENDED STAY          Court
                                  AMERICA -
                                  SOMERSET -
                                  FRANKLIN
LAUFER,           2:2020cv10323   LAUFER v.              New Jersey District   08/11/2020   09/23/2020
DEBORAH (pla)                     INDEPENDENCE           Court
                                  REALTY
                                  COMPANY
LAUFER,           2:2020cv10324   LAUFER v. CAPRI        New Jersey District   08/11/2020   09/23/2020
DEBORAH (pla)                     LITTLE FERRY           Court
                                  LLC
LAUFER,           2:2020cv10325   LAUFER v. 145          New Jersey District   08/11/2020
DEBORAH (pla)                     DEAN DRIVE LLC         Court
LAUFER,           2:2020cv12238   LAUFER v.              New Jersey District   09/02/2020
DEBORAH (pla)                     FLORHAM PARK           Court
                                  LW HOTEL
                                  ASSOCIATES LP
Laufer, Deborah   2:2020cv02605   Laufer v. Ratan        New York Eastern      06/11/2020   09/15/2020
(pla)                             Ronkonkoma LLC         District Court
Laufer, Deborah   2:2020cv02600   Laufer v. Fortuna LI   New York Eastern      06/11/2020
(pla)                             LLC                    District Court
Laufer, Deborah   2:2020cv02680   Laufer v. Jaral East   New York Eastern      06/17/2020
(pla)                             End Hotel Corp.        District Court
Laufer, Deborah   2:2020cv02678   Laufer v. OCR          New York Eastern      06/17/2020
(pla)                             Duffy LLC              District Court
Party Name        Case Number     Case Title            Court               Date Filed   Date Closed
Laufer, Deborah   2:2020cv02937   Laufer v. Goldcrest   New York Eastern    07/02/2020   09/30/2020
(pla)                             LLC                   District Court
Laufer, Deborah   1:2020cv02933   Laufer v. Neil        New York Eastern    07/02/2020   09/22/2020
(pla)                             Hospitality, L.L.C.   District Court
Laufer, Deborah   2:2020cv03289   Laufer v. Roshni      New York Eastern    07/22/2020   09/25/2020
(pla)                             Realty LLC            District Court
Laufer, Deborah   2:2020cv03525   Laufer v. Pak-Am      New York Eastern    08/05/2020
(pla)                             Hotels, LTD.,         District Court
Laufer, Deborah   2:2020cv03539   Laufer v. The Crest   New York Eastern    08/06/2020
(pla)                             Group, LLC            District Court
Laufer, Deborah   2:2020cv03548   Laufer v. ISSAC       New York Eastern    08/06/2020
(pla)                             HOSPITALITY           District Court
                                  LLC,
Laufer, Deborah   2:2020cv03556   Laufer v. 15 Bay      New York Eastern    08/07/2020   09/29/2020
(pla)                             Avenue LLC            District Court
Laufer, Deborah   2:2020cv03634   Laufer v. Airport     New York Eastern    08/12/2020
(pla)                             Inn Inc.              District Court
Laufer, Deborah   1:2020cv03541   Laufer v. GIY         New York Eastern    08/06/2020
(pla)                             Owner LLC             District Court
Laufer, Deborah   2:2020cv04506   Laufer v. Three       New York Eastern    09/23/2020
(pla)                             Seven Hotel LLC       District Court
Laufer, Deborah   1:2019cv01324   Laufer v. 1110        New York Northern   10/28/2019   05/08/2020
(pla)                             Western Albany,       District Court
                                  LLC et al
Laufer, Deborah   1:2019cv01321   Laufer v. Samoni      New York Northern   10/29/2019   12/19/2019
(pla)                             Hospitality, LLC      District Court
Laufer, Deborah   1:2019cv01328   Laufer v. 88 Motel    New York Northern   10/28/2019   03/30/2020
(pla)                             Inc.                  District Court
Laufer, Deborah   1:2019cv01329   Laufer v. 4th         New York Northern   10/28/2019   03/12/2020
(pla)                             Precinct, LLC         District Court
Laufer, Deborah   5:2019cv01433   Laufer v. Patel et    New York Northern   11/19/2019   03/30/2020
(pla)                             al                    District Court
Party Name             Case Number                  Case Title             Court               Date Filed          Date Closed
Laufer, Deborah        6:2019cv01432                Laufer v. Frisbee      New York Northern   11/19/2019
(pla)                                               Property               District Court
                                                    Management LLC
Laufer, Deborah        5:2019cv01435                Laufer v. Rising SH    New York Northern   11/19/2019          11/25/2019
(pla)                                               LLC                    District Court
Laufer, Deborah        5:2019cv01436                Laufer v.              New York Northern   11/19/2019          11/25/2019
(pla)                                               Whitestone             District Court
                                                    Hospitality LLC
Laufer, Deborah        8:2019cv01429                Laufer v. OM           New York Northern   11/19/2019          01/22/2020
(pla)                                               Ganesh LLC             District Court
Laufer, Deborah        1:2019cv01465                Laufer v. Inn at the   New York Northern   11/25/2019          01/17/2020
(pla)                                               Century, LLC et al     District Court
Laufer, Deborah        1:2019cv01462                Laufer v. Village at   New York Northern   11/25/2019          06/23/2020
(pla)                                               Miller Road, LLC et    District Court
                                                    al




  PACER FAQ                                  Privacy & Security                    Contact Us                          Legacy PCL


             This site is maintained by the Administrative Of ce of                                         PACER Service Center
             the U.S. Courts on behalf of the Federal Judiciary.                                            (800) 676-6856
                                                                                                            pacer@psc.uscourts.gov
                             Party Search Results


Search Criteria: Party Search; Date Filed (On or After): [10/01/2017]; Date Filed (On or Before): [10/12/2020];
Jurisdiction Type: [Civil]; Last Name: [Laufer]; First Name: [Deborah]; Party Role: [PLA]
Result Count: 501 (10 pages)
Current Page: 10

 Party Name             Case Number             Case Title             Court                   Date Filed         Date Closed
 Laufer, Deborah        1:2019cv01464           Laufer v. Indra        New York Northern       11/25/2019         01/17/2020
 (pla)                                          Holdings, LLC et       District Court
                                                al
 Laufer, Deborah        1:2019cv01469           Laufer v. Mrfansi,     New York Northern       11/25/2019         02/18/2020
 (pla)                                          inc.                   District Court
 Laufer, Deborah        1:2019cv01461           Laufer v. Mrkush,      New York Northern       11/25/2019         02/18/2020
 (pla)                                          Inc. et al             District Court
 Laufer, Deborah        1:2019cv01468           Laufer v. A&P OM       New York Northern       11/25/2019         02/18/2020
 (pla)                                          LLC                    District Court
 Laufer, Deborah        1:2019cv01466           Laufer v. BW RRI I,    New York Northern       11/25/2019         02/25/2020
 (pla)                                          LLC, et al.            District Court
 Laufer, Deborah        1:2019cv01502           Laufer v. Cocca's      New York Northern       12/04/2019         02/24/2020
 (pla)                                          Hotel, LLC et al       District Court
 Laufer, Deborah        1:2019cv01499           Laufer v. Due Die      New York Northern       12/04/2019         02/18/2020
 (pla)                                          Mare, Inc.             District Court
 Laufer, Deborah        1:2019cv01501           Laufer v. Laxmi &      New York Northern       12/04/2019
 (pla)                                          Sons, LLC              District Court
 Laufer, Deborah        1:2019cv01505           Laufer v. J.           New York Northern       12/05/2019         02/18/2020
 (pla)                                          Swaminarayan,          District Court
                                                Inc.
 Laufer, Deborah        1:2019cv01504           Laufer v. Milan        New York Northern       12/04/2019         02/18/2020
 (pla)                                          Hotels, LLC et al      District Court
 Laufer, Deborah        1:2019cv01507           Laufer v. Yogini       New York Northern       12/04/2019         02/18/2020
 (pla)                                          Inc.                   District Court
Party Name        Case Number     Case Title             Court               Date Filed   Date Closed
Laufer, Deborah   3:2019cv01509   Laufer v. 860          New York Northern   12/05/2019
(pla)                             Vestal Empire          District Court
                                  LLC
Laufer, Deborah   5:2019cv01512   Laufer v.              New York Northern   12/05/2019   02/05/2020
(pla)                             Kishorkumar            District Court
Laufer, Deborah   5:2019cv01506   Laufer v. Auburn       New York Northern   12/05/2019   04/06/2020
(pla)                             Inn, Inc. et al        District Court
Laufer, Deborah   3:2019cv01557   Laufer v.              New York Northern   12/17/2019
(pla)                             Homestead Village      District Court
                                  Dev. Group LLC
Laufer, Deborah   3:2019cv01559   Laufer v. Shree Hari   New York Northern   12/17/2019
(pla)                             Holdings, LLC          District Court
Laufer, Deborah   5:2019cv01563   Laufer v. Mirbeau      New York Northern   12/18/2019   03/12/2020
(pla)                             of Skaneateles, LP     District Court
                                  et al
Laufer, Deborah   3:2019cv01564   Laufer v. 1156 Front   New York Northern   12/18/2019
(pla)                             Street, LLC            District Court
Laufer, Deborah   5:2019cv01567   Laufer v. Lady         New York Northern   12/18/2019   02/28/2020
(pla)                             Jayne Hotels           District Court
                                  Corp.
Laufer, Deborah   1:2019cv01569   Laufer v. AU PAC       New York Northern   12/19/2019   03/05/2020
(pla)                             (NY), INC.             District Court
Laufer, Deborah   5:2019cv01574   Laufer v. Mirbeau      New York Northern   12/19/2019   03/12/2020
(pla)                             of Skaneateles L.P.    District Court
                                  et al
Laufer, Deborah   3:2019cv01568   Laufer v.              New York Northern   12/18/2019   03/10/2020
(pla)                             Rutherford             District Court
Laufer, Deborah   5:2019cv01585   Laufer v. Cometti      New York Northern   12/20/2019
(pla)                             Properties, LLC        District Court
Laufer, Deborah   5:2019cv01584   Laufer v. Geo Hotel    New York Northern   12/20/2019   03/11/2020
(pla)                             Co., Inc.              District Court
Party Name        Case Number     Case Title            Court               Date Filed   Date Closed
Laufer, Deborah   5:2019cv01583   Laufer v. Cortland    New York Northern   12/20/2019   05/08/2020
(pla)                             Spring, Inc. et al    District Court
Laufer, Deborah   3:2019cv01581   Laufer v. Jegg        New York Northern   12/20/2019
(pla)                             Realty Norwich,       District Court
                                  LLC
Laufer, Deborah   5:2019cv01586   Laufer v. DND         New York Northern   12/20/2019
(pla)                             Cortland Real         District Court
                                  Estate, LLC
Laufer, Deborah   6:2019cv01582   Laufer v. Servus      New York Northern   12/20/2019   01/27/2020
(pla)                             Hotel Group           District Court
                                  Waterloo, LLC
Laufer, Deborah   5:2019cv01592   Laufer v. Hope        New York Northern   12/20/2019   03/16/2020
(pla)                             Lake Holdings, LLC    District Court
                                  et al
Laufer, Deborah   5:2019cv01588   Laufer v. Pooja       New York Northern   12/20/2019   08/13/2020
(pla)                             Hotel, Inc., et al.   District Court
Laufer, Deborah   5:2020cv00273   Laufer v. SNY         New York Northern   03/11/2020
(pla)                             Hospitality, LLC      District Court
Laufer, Deborah   5:2020cv00274   Laufer v. Powers et   New York Northern   03/11/2020   04/20/2020
(pla)                             al                    District Court
Laufer, Deborah   3:2020cv00275   Laufer v. Manee       New York Northern   03/11/2020   06/25/2020
(pla)                             Inc.                  District Court
Laufer, Deborah   3:2020cv00281   Laufer v. Welcome     New York Northern   03/11/2020
(pla)                             Motels, Inc. et al    District Court
Laufer, Deborah   3:2020cv00280   Laufer v. Daniel      New York Northern   03/11/2020   08/10/2020
(pla)                             Martin Motels,        District Court
                                  Inc.
Laufer, Deborah   3:2020cv00323   Laufer v. Homik       New York Northern   03/23/2020   08/10/2020
(pla)                             Inns Corp.            District Court
Laufer, Deborah   1:2020cv00325   Laufer v. 88 Ridge    New York Northern   03/23/2020   07/29/2020
(pla)                             Royale LLC            District Court
Party Name        Case Number     Case Title             Court               Date Filed   Date Closed
Laufer, Deborah   8:2020cv00355   Laufer v. Golden       New York Northern   03/30/2020   05/06/2020
(pla)                             Gate Lodging,          District Court
                                  LLC
Laufer, Deborah   5:2020cv00356   Laufer v. Ram Inc.     New York Northern   03/30/2020   08/14/2020
(pla)                                                    District Court
Laufer, Deborah   3:2020cv00352   Laufer v. Minteer      New York Northern   03/30/2020   09/02/2020
(pla)                                                    District Court
Laufer, Deborah   8:2020cv00350   Laufer v. Akey et      New York Northern   03/30/2020
(pla)                             al                     District Court
Laufer, Deborah   5:2020cv00348   Laufer v. Jai Dev,     New York Northern   03/30/2020   07/23/2020
(pla)                             Inc.                   District Court
Laufer, Deborah   8:2020cv00357   Laufer v. 7 Hills      New York Northern   03/30/2020
(pla)                             Hotel, LLC             District Court
Laufer, Deborah   8:2020cv00376   Laufer v. Dhani, LLC   New York Northern   04/01/2020
(pla)                             et al                  District Court
Laufer, Deborah   5:2020cv00379   Laufer v. Dove Hess    New York Northern   04/01/2020
(pla)                             Holdings, LLC          District Court
Laufer, Deborah   3:2020cv00383   Laufer v.              New York Northern   04/01/2020
(pla)                             Ambamaa, Inc.          District Court
Laufer, Deborah   8:2020cv00384   Laufer v. NIRAG        New York Northern   04/02/2020
(pla)                             Inc.                   District Court
Laufer, Deborah   3:2020cv00378   Laufer v. Shri         New York Northern   04/01/2020
(pla)                             Saikrupa               District Court
                                  Hospitality, Inc.
Laufer, Deborah   3:2020cv00407   Laufer v. Shree Hari   New York Northern   04/07/2020   05/26/2020
(pla)                             Hotels, LLC            District Court
Laufer, Deborah   1:2020cv00845   Laufer v.              New York Northern   07/28/2020
(pla)                             Adirondack             District Court
                                  Lakeview, LLC
Laufer, Deborah   1:2020cv01075   Laufer v. Tetrad       New York Northern   09/10/2020
(pla)                             Canaan Real Estate     District Court
                                  LLC
Party Name             Case Number                  Case Title            Court               Date Filed          Date Closed
Laufer, Deborah        7:2019cv10702                Laufer v.             New York Southern   11/19/2019          09/23/2020
(pla)                                               Whitestone            District Court
                                                    Hospitality,LLC
Laufer, Deborah        1:2019cv10968                Laufer v.             New York Southern   11/27/2019          03/11/2020
(pla)                                               Whitestone            District Court
                                                    Hospitality LLC
Laufer, Deborah        1:2019cv10971                Laufer v. Rising SH   New York Southern   11/27/2019          04/20/2020
(pla)                                               LLC                   District Court




  PACER FAQ                                  Privacy & Security                   Contact Us                          Legacy PCL


             This site is maintained by the Administrative Of ce of                                        PACER Service Center
             the U.S. Courts on behalf of the Federal Judiciary.                                           (800) 676-6856
                                                                                                           pacer@psc.uscourts.gov
                             Party Search Results


Search Criteria: Party Search; Date Filed (On or After): [10/01/2017]; Date Filed (On or Before): [10/12/2020];
Jurisdiction Type: [Civil]; Last Name: [Laufer]; First Name: [Deborah]; Party Role: [PLA]
Result Count: 501 (10 pages)
Current Page: 10

 Party Name             Case Number             Case Title             Court                   Date Filed         Date Closed
 Laufer, Deborah        7:2020cv02509           Laufer v. AI Shree     New York Southern       03/23/2020         09/09/2020
 (pla)                                          Khodiyar MAA           District Court
                                                Inc.
 Laufer, Deborah        7:2020cv05777           Laufer v. Faili        New York Southern       07/24/2020
 (pla)                                          Rudowski               District Court
                                                Irrevocable Trust et
                                                al
 Laufer, Deborah        1:2020cv05939           Laufer v. Pinnacle     New York Southern       07/30/2020         09/25/2020
 (pla)                                          Tower Realty LLC       District Court
 Laufer, Deborah        1:2020cv05943           Laufer v. Morgans      New York Southern       07/30/2020
 (pla)                                          Hotel Group            District Court
                                                Management LLC
 Laufer, Deborah        7:2020cv06151           Laufer v. MRC          New York Southern       08/06/2020
 (pla)                                          Poughkeepsie,          District Court
                                                LLC
 Laufer, Deborah        1:2020cv06211           Laufer v. Panta        New York Southern       08/07/2020
 (pla)                                          Realty, Co.            District Court
 Laufer, Deborah        1:2020cv06219           Laufer v. Blakely      New York Southern       08/07/2020
 (pla)                                          LLC                    District Court
 Laufer, Deborah        1:2020cv06226           Laufer v. Excelsior    New York Southern       08/07/2020
 (pla)                                          Syndicate Inc.         District Court
 Laufer, Deborah        7:2020cv06229           Laufer v. Tristate     New York Southern       08/07/2020
 (pla)                                          Note Repurchase        District Court
                                                Group LLC
Party Name        Case Number     Case Title             Court               Date Filed   Date Closed
Laufer, Deborah   7:2020cv06236   Laufer v. Nilesh       New York Southern   08/07/2020   10/01/2020
(pla)                             Corp.                  District Court
Laufer, Deborah   7:2020cv06568   Laufer v.              New York Southern   08/18/2020
(pla)                             Tappanzee Hotel        District Court
                                  LLC
Laufer, Deborah   6:2020cv06062   Laufer v. Servus       New York Western    01/28/2020   04/03/2020
(pla)                             Hotel Group            District Court
                                  Waterloo, LLC
Laufer, Deborah   1:2020cv00342   Laufer v. HRB          New York Western    03/22/2020   09/01/2020
(pla)                             Hospitality Inc.       District Court
Laufer, Deborah   1:2020cv00349   Laufer v. Shriji       New York Western    03/24/2020   04/29/2020
(pla)                             Swami LLC              District Court
Laufer, Deborah   1:2020cv00351   Laufer v. Adam         New York Western    03/24/2020
(pla)                             Hospitality LLC        District Court
Laufer, Deborah   1:2020cv00359   Laufer v. Shiv Hotel   New York Western    03/25/2020   04/29/2020
(pla)                             Inc                    District Court
Laufer, Deborah   1:2020cv00360   Laufer v. Pramukh      New York Western    03/25/2020
(pla)                             Motels Inc.            District Court
Laufer, Deborah   1:2020cv00364   Laufer v. Kasturi      New York Western    03/26/2020
(pla)                             Hotel, LLC             District Court
Laufer, Deborah   1:2020cv00365   Laufer v. Grandsam     New York Western    03/26/2020   09/08/2020
(pla)                             Island LLC             District Court
Laufer, Deborah   1:2020cv00366   Laufer v. First        New York Western    03/26/2020
(pla)                             Street Group LLC       District Court
Laufer, Deborah   6:2020cv06182   Laufer v. Dinesh       New York Western    03/26/2020   08/07/2020
(pla)                             Patel                  District Court
Laufer, Deborah   6:2020cv06183   Laufer v. DNJ,         New York Western    03/26/2020
(pla)                             Hospitality, LLC       District Court
Laufer, Deborah   6:2020cv06184   Laufer v.              New York Western    03/26/2020
(pla)                             Dicephalous            District Court
                                  Properties II
                                  Company, LLC
Party Name        Case Number     Case Title             Court              Date Filed   Date Closed
Laufer, Deborah   6:2020cv06185   Laufer v. MA & LB      New York Western   03/26/2020
(pla)                             LLC                    District Court
Laufer, Deborah   6:2020cv06186   Laufer v. Rishi        New York Western   03/26/2020
(pla)                             LLC                    District Court
Laufer, Deborah   6:2020cv06187   Laufer v. Seneca       New York Western   03/26/2020
(pla)                             Road Properties        District Court
                                  LLC
Laufer, Deborah   1:2020cv00367   Laufer v.              New York Western   03/26/2020
(pla)                             Jamestown Hotel        District Court
                                  LLC
Laufer, Deborah   1:2020cv00368   Laufer v. Dunkirk      New York Western   03/26/2020
(pla)                             Resort Properties,     District Court
                                  LLC et al
Laufer, Deborah   6:2020cv06188   Laufer v. BRE/ESA      New York Western   03/26/2020   08/03/2020
(pla)                             P Portfolio, LLC.      District Court
Laufer, Deborah   1:2020cv00396   Laufer v. Servus       New York Western   01/28/2020   06/11/2020
(pla)                             Hotel Group            District Court
                                  Waterloo, LLC
Laufer, Deborah   1:2020cv00405   Laufer v. Aum          New York Western   04/06/2020
(pla)                             Shree LLC              District Court
Laufer, Deborah   6:2020cv06211   Laufer v. Aum Corp     New York Western   04/06/2020
(pla)                             of Painted Post        District Court
Laufer, Deborah   1:2020cv00407   Laufer v. Drashti      New York Western   04/06/2020
(pla)                             Batavia LLC            District Court
Laufer, Deborah   6:2020cv06212   Laufer v. PGA          New York Western   04/06/2020
(pla)                             Sequoia, LLC           District Court
Laufer, Deborah   6:2020cv06213   Laufer v. Newark       New York Western   04/06/2020
(pla)                             Hotels, Inc.           District Court
Laufer, Deborah   1:2020cv00408   Laufer v. Darienlake   New York Western   04/06/2020
(pla)                             Hospitality LLC        District Court
Party Name        Case Number     Case Title              Court              Date Filed   Date Closed
Laufer, Deborah   6:2020cv06214   Laufer v. Corning       New York Western   04/06/2020   09/30/2020
(pla)                             Hotel Company,          District Court
                                  LLC
Laufer, Deborah   1:2020cv00413   Laufer v. Woodbury      New York Western   04/07/2020
(pla)                             Hotel Corporation       District Court
Laufer, Deborah   1:2020cv00414   Laufer v. River         New York Western   04/07/2020   10/08/2020
(pla)                             Spring Lodge LLC        District Court
Laufer, Deborah   6:2020cv06218   Laufer v. MCMC          New York Western   04/07/2020   05/26/2020
(pla)                             Properties LLC          District Court
Laufer, Deborah   6:2020cv06219   Laufer v. Living The    New York Western   04/07/2020
(pla)                             Dream Wellness          District Court
                                  Retreats LLC
Laufer, Deborah   1:2020cv00415   Laufer v. D.M. INN,     New York Western   04/07/2020   07/02/2020
(pla)                             LLC                     District Court
Laufer, Deborah   1:2020cv00469   Laufer v. Avadhoot      New York Western   04/21/2020
(pla)                             Hotel LLC               District Court
Laufer, Deborah   1:2020cv00471   Laufer v. Mauni,        New York Western   04/21/2020   10/09/2020
(pla)                             Inc.                    District Court
Laufer, Deborah   1:2020cv00472   Laufer v. Shri Laxmi    New York Western   04/21/2020
(pla)                             Corp.                   District Court
Laufer, Deborah   1:2020cv00473   Laufer v. Sai           New York Western   04/21/2020
(pla)                             Shradha, LLC            District Court
Laufer, Deborah   1:2020cv00467   Laufer v. Webbs         New York Western   04/21/2020
(pla)                             Motel, Inc.             District Court
Laufer, Deborah   1:2020cv00476   Laufer v. Kaival        New York Western   04/22/2020
(pla)                             M&J, Inc.               District Court
Laufer, Deborah   6:2020cv06259   Laufer v. Raj Hotels,   New York Western   04/22/2020
(pla)                             LLC                     District Court
Laufer, Deborah   1:2020cv00478   Laufer v. LABH          New York Western   04/22/2020
(pla)                             Hospitality, Inc.       District Court
Laufer, Deborah   6:2020cv06260   Laufer v. Patel         New York Western   04/22/2020
(pla)                                                     District Court
Party Name             Case Number                  Case Title            Court              Date Filed          Date Closed
Laufer, Deborah        6:2020cv06261                Laufer v. Preeti,     New York Western   04/22/2020          09/21/2020
(pla)                                               LLC                   District Court
Laufer, Deborah        1:2020cv00480                Laufer v. Maday       New York Western   04/22/2020          08/19/2020
(pla)                                               Development           District Court
                                                    Corp.
Laufer, Deborah        1:2020cv00484                Laufer v. Galloping   New York Western   04/23/2020          09/30/2020
(pla)                                               Falls Corp.           District Court




  PACER FAQ                                  Privacy & Security                   Contact Us                         Legacy PCL


             This site is maintained by the Administrative Of ce of                                       PACER Service Center
             the U.S. Courts on behalf of the Federal Judiciary.                                          (800) 676-6856
                                                                                                          pacer@psc.uscourts.gov
                             Party Search Results


Search Criteria: Party Search; Date Filed (On or After): [10/01/2017]; Date Filed (On or Before): [10/12/2020];
Jurisdiction Type: [Civil]; Last Name: [Laufer]; First Name: [Deborah]; Party Role: [PLA]
Result Count: 501 (10 pages)
Current Page: 10

 Party Name             Case Number             Case Title             Court                   Date Filed         Date Closed
 Laufer, Deborah        1:2020cv00485           Laufer v. Haripriya,   New York Western        04/23/2020
 (pla)                                          Inc.                   District Court
 Laufer, Deborah        1:2020cv00486           Laufer v. Buffalo      New York Western        04/23/2020
 (pla)                                          South Motor Inn.,      District Court
                                                Inc.
 Laufer, Deborah        1:2020cv00487           Laufer v. Diverse      New York Western        04/23/2020         09/30/2020
 (pla)                                          Development            District Court
                                                Corp.
 Laufer, Deborah        1:2020cv00488           Laufer v. Nair et al   New York Western        04/23/2020
 (pla)                                                                 District Court
 Laufer, Deborah        6:2020cv06623           Laufer v. AGK Real     New York Western        08/21/2020
 (pla)                                          Estate Holding,        District Court
                                                LLC
 Laufer, Deborah        3:2020cv02218           Laufer v. Chandni      Ohio Northern           09/30/2020
 (pla)                                          Corporation            District Court
 Laufer, Deborah        1:2020cv01775           Laufer v. R. H. R.,    Pennsylvania            09/28/2020
 (pla)                                          INC                    Middle District
                                                                       Court
 Laufer, Deborah        1:2020cv01781           Laufer v. Canyon       Pennsylvania            09/29/2020
 (pla)                                          Real Estate, LP        Middle District
                                                                       Court
 Laufer, Deborah        3:2020cv01788           Laufer v. White        Pennsylvania            09/30/2020
 (pla)                                          Haven Hospitality      Middle District
                                                of PA, LLC             Court
Party Name        Case Number     Case Title          Court              Date Filed   Date Closed
LAUFER,           2:2020cv01010   LAUFER v. AAM       Pennsylvania       07/06/2020   07/29/2020
DEBORAH (pla)                     HOSPITALITY         Western District
                                  CORP                Court
LAUFER,           2:2020cv01090   LAUFER v. RADHE     Pennsylvania       07/21/2020   08/24/2020
DEBORAH (pla)                     KRISHNA LLC         Western District
                                                      Court
LAUFER,           2:2020cv01188   LAUFER v.           Pennsylvania       08/11/2020
DEBORAH (pla)                     TRIBHUVAN REAL      Western District
                                  ESTATE LP           Court
LAUFER,           2:2020cv01193   LAUFER v. VIJAY     Pennsylvania       08/11/2020   10/02/2020
DEBORAH (pla)                     INC.                Western District
                                                      Court
LAUFER,           3:2020cv00177   LAUFER v.           Pennsylvania       09/02/2020
DEBORAH (pla)                     KOVAKEN LLC         Western District
                                                      Court
Laufer, Deborah   1:2020cv00351   Laufer v. Radha     Rhode Island       08/13/2020
(pla)                             Krishna, LLC        District Court
Laufer, Deborah   1:2020cv00352   Laufer v. SAH       Rhode Island       08/13/2020
(pla)                             Hospitality, LLC    District Court
Laufer, Deborah   1:2020cv00353   Laufer v. Shanti    Rhode Island       08/13/2020
(pla)                             Hospitality, INC.   District Court
Laufer, Deborah   1:2020cv00422   Laufer v. Newport   Rhode Island       09/23/2020
(pla)                             Hotel Group, LLC    District Court
Laufer, Deborah   6:2020cv00382   Laufer v. ROHINI    Texas Western      05/13/2020   06/03/2020
(pla)                             INC                 District Court
Laufer, Deborah   6:2020cv00383   Laufer v. Khushbu   Texas Western      05/13/2020   06/03/2020
(pla)                             Investment LLC      District Court
Laufer, Deborah   6:2020cv00384   Laufer v. Temple    Texas Western      05/14/2020   06/03/2020
(pla)                             Econo Lodge Inc.    District Court
Laufer, Deborah   6:2020cv00385   Laufer v. J&J       Texas Western      05/14/2020
(pla)                             Executive Suites    District Court
                                  LLC
Party Name        Case Number     Case Title             Court            Date Filed   Date Closed
Laufer, Deborah   6:2020cv00386   Laufer v.              Texas Western    05/14/2020   06/02/2020
(pla)                             Satishchandra          District Court
                                  Patel
Laufer, Deborah   6:2020cv00387   Laufer v. King's       Texas Western    05/14/2020   06/02/2020
(pla)                             Inn                    District Court
Laufer, Deborah   6:2020cv00388   Laufer v. Santha,      Texas Western    05/14/2020   06/04/2020
(pla)                             Inc.                   District Court
Laufer, Deborah   1:2020cv00517   Laufer v. Shri D & G   Texas Western    05/14/2020   06/08/2020
(pla)                             Corporation            District Court
Laufer, Deborah   6:2020cv00389   Laufer v.              Texas Western    05/14/2020
(pla)                             Jayeshkumar B &        District Court
                                  Hemaben Patel
Laufer, Deborah   6:2020cv00390   Laufer v. Temple       Texas Western    05/14/2020   06/03/2020
(pla)                             Joint Venture LLC      District Court
Laufer, Deborah   6:2020cv00391   Laufer v. Hitanshu     Texas Western    05/14/2020   06/03/2020
(pla)                             & Rashmi Bhakta        District Court
Laufer, Deborah   5:2020cv00643   Deborah Laufer v.      Texas Western    05/29/2020
(pla)                             2011 Carrizo           District Court
                                  Springs Lodge,
                                  LTD
Laufer, Deborah   1:2020cv00588   Laufer v. Galtesvar    Texas Western    06/03/2020
(pla)                             Om, LLC                District Court
Laufer, Deborah   1:2020cv00620   Laufer v. Mann         Texas Western    06/12/2020   09/30/2020
(pla)                             Hospitality, LLC       District Court
Laufer, Deborah   1:2020cv00631   Laufer v. Patel et     Texas Western    06/17/2020
(pla)                             al                     District Court
Laufer, Deborah   7:2020cv00164   Laufer v. Andrews      Texas Western    07/07/2020
(pla)                             Hotel Investments,     District Court
                                  LLC
Laufer, Deborah   7:2020cv00166   Laufer v. RREA         Texas Western    07/10/2020   09/24/2020
(pla)                             FO&G PORTFOLIO         District Court
                                  NO 2, LLC
Party Name        Case Number     Case Title            Court               Date Filed   Date Closed
Laufer, Deborah   5:2020cv00846   Laufer v. Bhaga et    Texas Western       07/21/2020
(pla)                             al                    District Court
Laufer, Deborah   1:2020cv00839   FILING ERROR          Texas Western       08/11/2020   08/11/2020
(pla)                                                   District Court
Laufer, Deborah   4:2020cv00058   Laufer v. Circa       Texas Western       08/11/2020
(pla)                             Enterprises, Inc      District Court
Laufer, Deborah   7:2020cv00202   Laufer v. 2015        Texas Western       08/11/2020
(pla)                             Andrews Lodge,        District Court
                                  LTD
Laufer, Deborah   1:2020cv00859   Laufer v. Shree &     Texas Western       08/18/2020
(pla)                             Mukti, LLC            District Court
Laufer, Deborah   1:2020cv00885   Laufer v. Vandana,    Texas Western       08/25/2020
(pla)                             LLC                   District Court
Laufer, Deborah   4:2020cv00063   Laufer v. RAM         Texas Western       08/25/2020
(pla)                             Hospitality           District Court
                                  Enterprise, LLC
Laufer, Deborah   5:2020cv01096   Laufer v. ADE 699     Texas Western       09/15/2020
(pla)                             LLC                   District Court
Laufer, Deborah   1:2020cv00982   FILING ERROR          Texas Western       09/24/2020   09/24/2020
(pla)                                                   District Court
Laufer, Deborah   5:2020cv01139   Laufer v. I & I       Texas Western       09/24/2020
(pla)                             Properties            District Court
Laufer, Deborah   3:2020cv00616   Laufer, Deborah v.    Wisconsin Western   07/03/2020
(pla)                             Pramukh LLC           District Court
Laufer, Deborah   3:2020cv00617   Laufer, Deborah v.    Wisconsin Western   07/04/2020
(pla)                             Lily Pond LLC C       District Court
                                  Series
Laufer, Deborah   3:2020cv00659   Laufer, Deborah v.    Wisconsin Western   07/18/2020
(pla)                             Vishav Hotels, Inc.   District Court
Laufer, Deborah   3:2020cv00660   Laufer, Deborah v.    Wisconsin Western   07/18/2020
(pla)                             Barker's Island       District Court
                                  Hotel, LLC et al
Party Name             Case Number                  Case Title           Court               Date Filed          Date Closed
Laufer, Deborah        3:2020cv00661                Laufer, Deborah v.   Wisconsin Western   07/18/2020
(pla)                                               Wood River, Inn      District Court
                                                    Inc.
Laufer, Deborah        3:2020cv00680                Laufer, Deborah v.   Wisconsin Western   07/26/2020
(pla)                                               Rasmus, Michael      District Court
Laufer, Deborah        3:2020cv00681                Laufer, Deborah v.   Wisconsin Western   07/26/2020
(pla)                                               PM Jay LLC           District Court
Laufer, Deborah        3:2020cv00682                Laufer, Deborah v.   Wisconsin Western   07/26/2020
(pla)                                               Ashland Lake         District Court
                                                    Superior Lodge
                                                    LLC
Laufer, Deborah        3:2020cv00683                Laufer, Deborah v.   Wisconsin Western   07/26/2020
(pla)                                               Pienaar, Petrus et   District Court
                                                    al




  PACER FAQ                                  Privacy & Security                  Contact Us                          Legacy PCL


             This site is maintained by the Administrative Of ce of                                       PACER Service Center
             the U.S. Courts on behalf of the Federal Judiciary.                                          (800) 676-6856
                                                                                                          pacer@psc.uscourts.gov
                             Party Search Results


Search Criteria: Party Search; Date Filed (On or After): [10/01/2017]; Date Filed (On or Before): [10/12/2020];
Jurisdiction Type: [Civil]; Last Name: [Laufer]; First Name: [Deborah]; Party Role: [PLA]
Result Count: 501 (10 pages)
Current Page: 10

 Party Name             Case Number             Case Title             Court                   Date Filed         Date Closed
 Laufer, Deborah        3:2020cv00684           Laufer, Deborah v.     Wisconsin Western       07/26/2020
 (pla)                                          American Hotel         District Court
                                                Association, LLC
 Laufer, Deborah        3:2020cv00705           Laufer, Deborah v.     Wisconsin Western       07/30/2020
 (pla)                                          Shriji Mosinee         District Court
                                                Hospitality LLC
 Laufer, Deborah        3:2020cv00745           Laufer, Deborah v.     Wisconsin Western       08/11/2020
 (pla)                                          Krishna Real Estate    District Court
                                                4 LLC
 Laufer, Deborah        3:2020cv00747           Laufer, Deborah v.     Wisconsin Western       08/11/2020
 (pla)                                          Ambe Mata LLC          District Court
 Laufer, Deborah        3:2020cv00771           Laufer, Deborah v.     Wisconsin Western       08/20/2020
 (pla)                                          Maruti Hospitality,    District Court
                                                LLC
 Laufer, Deborah        3:2020cv00776           Laufer, Deborah v.     Wisconsin Western       08/21/2020
 (pla)                                          Jesse Jacobson         District Court
                                                Hospitality, LLC
 Laufer, Deborah        3:2020cv00777           Laufer, Deborah v.     Wisconsin Western       08/21/2020
 (pla)                                          Serenity at Curriers   District Court
                                                Lakeview Lodge
                                                LLC
 Laufer, Deborah        3:2020cv00778           Laufer, Deborah v.     Wisconsin Western       08/23/2020
 (pla)                                          Silveria Rentals,      District Court
                                                LLC
Party Name             Case Number                  Case Title           Court               Date Filed          Date Closed
Laufer, Deborah        3:2020cv00791                Laufer, Deborah v.   Wisconsin Western   08/27/2020
(pla)                                               Growth Motels of     District Court
                                                    Wisconsin Rapids,
                                                    LLC
Laufer, Deborah        3:2020cv00799                Laufer, Deborah v.   Wisconsin Western   08/30/2020
(pla)                                               Carrier              District Court
                                                    Accommodations,
                                                    LLC
Laufer, Deborah        3:2020cv00800                Laufer, Deborah v.   Wisconsin Western   08/30/2020
(pla)                                               A&B Patel, Inc.      District Court
Laufer, Deborah        3:2020cv00801                Laufer, Deborah v.   Wisconsin Western   08/30/2020
(pla)                                               Eau Claire Hotel     District Court
                                                    Group, Inc.
Laufer, Deborah        3:2020cv00819                Laufer, Deborah v.   Wisconsin Western   09/07/2020
(pla)                                               Saeyang, Sia et al   District Court
Laufer, Deborah        3:2020cv00820                Laufer, Deborah v.   Wisconsin Western   09/07/2020
(pla)                                               Tenthousand Pines,   District Court
                                                    LLC
Laufer, Deborah        3:2020cv00888                Laufer, Deborah v.   Wisconsin Western   09/24/2020
(pla)                                               Shree Rajshyamaji,   District Court
                                                    LLC




  PACER FAQ                                  Privacy & Security                  Contact Us                          Legacy PCL


             This site is maintained by the Administrative Of ce of                                       PACER Service Center
             the U.S. Courts on behalf of the Federal Judiciary.                                          (800) 676-6856
                                                                                                          pacer@psc.uscourts.gov
